Citation Nr: 0632835	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  03-12 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to December 9, 1994, 
for the grant of a 100 percent schedular rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to an earlier 
effective date for a 100 percent evaluation for PTSD and 
entitlement to service connection for a respiratory disorder 
as a result of cigarette smoking.  After receiving a notice 
of disagreement (NOD) in June 2002, listing the two issues, 
the RO issued a December 2002 statement of the case (SOC) 
addressing each issue.  Thereafter, VA received a VA Form 9 
in May 2003, listing only the earlier effective date issue.  
VA has not received a VA Form 9 regarding the issue of 
service connection for a respiratory disorder.  Without a 
timely substantive appeal, the Board does not have 
jurisdiction over this issue.  See 38 U.S.C.A. § 7105 (West 
Supp. 2005); 38 C.F.R. §§ 20.200, 20.202 and 20.302 (2006).


FINDING OF FACT

1.  The veteran's claim for an increased disability rating 
for PTSD, from 10 percent disabling, was received on December 
9, 1994, and he was assigned a 100 percent disability rating 
in a March 1996 decision.

2.  The veteran did not appeal the March 1996 rating 
decision, in which the RO assigned a 100 percent evaluation 
for PTSD, effective December 9, 1994.

3.  On December 4, 2000, the veteran submitted a claim which 
requested an earlier effective date for the assignment of the 
100 percent disability rating for PTSD; there is no evidence 
that the veteran alleged clear and unmistakable error (CUE) 
in the prior March 1996 rating decision.



CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than December 9, 1994, for the assignment of a 100 percent 
disability rating for PTSD.  38 U.S.C.A. § 5110 (West Supp. 
2005); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The veteran contends that he is entitled to an earlier 
effective date for the grant of an increased rating to 100 
percent for PTSD.  The veteran essentially contends that he 
has had the same disability at approximately the same 
severity since he was discharged from service in December 
1968.

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  See 38 U.S.C.A. 
§ 5110(a), (b)(2) (West Supp. 2005); 38 C.F.R. § 3.400(o) 
(2006).  The award of an increased rating should normally be 
effective either on the date of receipt of the claim or on 
some date in the preceding year if it was ascertainable that 
the disorder had increased in severity during that time.  See 
also VAOGCPREC 12-98.

By way of history, the Board notes that the veteran was 
awarded service connection for PTSD effective December 2, 
1987, with assignment of staged initial disability ratings.  
The veteran appealed this rating decision, and in a Board 
decision dated in July 1994, the veteran's increased rating 
claim was denied.  The veteran did not appeal the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  His motion for reconsideration of that 
decision was denied in June 1996.  The 1994 Board decision 
is, therefore, final.

The veteran filed again for an increased rating in December 
1994, and was ultimately granted 100 percent disability in a 
March 1996 decision.  The veteran did not appeal this 
decision or the effective date of the award of 100 percent 
disability.  The RO's 1994 decision is, therefore, also 
final.

Once an effective date has become final, a claimant's only 
recourse is to have the final decision revised on the grounds 
of clear and unmistakable error (CUE).  Rudd v. Nicholson, 
No. 02-0300 (U.S. Vet. App. August 18, 2006).  While the 
veteran has disagreed with the effective date assigned for 
his service-connected PTSD, he has not filed a claim for CUE.  
The veteran's written statements do not contain specific 
allegations of error in fact or law in the March 1996 rating 
decision, as required for a CUE motion.  In fact, other than 
listing entitlement to an earlier effective date as an issue, 
neither the veteran nor his attorney have ever presented one 
single argument as to why the claim was being filed or why an 
earlier effective date should be assigned.

The only remaining possibility in this case is for the claim 
to proceed as some form of "freestanding claim for earlier 
effective dates."  See Rudd, supra.  This however, vitiates 
the rule of finality.  The Board finds that there is no 
proper claim in this case.  The veteran has not alleged CUE 
and, as such, his claim for an earlier effective date is 
considered to a freestanding claim, which is not a valid 
claim. The claim must be denied.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  However, with respect to the 
earlier effective date issue, the decision rests on the 
interpretation of the law, and the VCAA is inapplicable.  See 
Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 
(2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice 
was not required where evidence could not establish 
entitlement to the benefit claimed).  


ORDER

Entitlement to an effective date prior to December 9, 1994, 
for the grant of a 100 percent schedular rating for post-
traumatic stress disorder (PTSD), is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


